NO. 12-14-00140-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JEFFREY EDWARD ALLEN,                           §      APPEAL FROM THE 3RD
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      ANDERSON COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Jeffrey Edward Allen appeals his sentence for evading arrest or detention with a vehicle.
He presents one issue on appeal. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with the offense of evading arrest or detention with
a vehicle, a third degree felony. The indictment also included a felony enhancement paragraph.
Appellant entered an open plea of “guilty” to the offense charged. Appellant and his counsel
signed a document entitled “Felony Agreed Plea Recommendation” in which Appellant swore
and judicially confessed that he committed each and every element of the offense alleged in the
indictment.   Appellant also pleaded “true” to the enhancement paragraph.        The trial court
accepted Appellant’s plea of guilty, found sufficient evidence to support the guilty plea,
adjudged Appellant guilty of evading arrest or detention with a vehicle, found the enhancement
paragraph to the “true,” and assessed Appellant’s punishment at fifteen years of imprisonment.
The trial court also ordered that Appellant’s sentence run concurrently with the sentence for his
conviction of burglary of a habitation. This appeal followed.
                                          PUNISHMENT
       In his sole issue on appeal, Appellant argues that the evidence is insufficient to support
his conviction for burglary of a habitation (trial court cause number 31319) and, if so, the
sentence for his conviction of evading arrest or detention with a vehicle should be reformed or
remanded to the trial court. The record shows that the State and Appellant agreed that any
punishment for his evading arrest conviction would not exceed the punishment for his burglary
of a habitation conviction, that the sentences for both convictions would be equal, and that the
sentences would run concurrently. However, in Allen v. State, No. 12-14-00129-CR, 2015 WL
1478198, at *4 (Tex. App.—Tyler Mar. 31, 2015, no pet. h.) (mem. op.) (not designated for
publication), this court determined that the evidence is legally sufficient to support Appellant’s
conviction for burglary of a habitation and affirmed the judgment of the trial court.
       The requirement that an action present a “live controversy” is an essential component of
subject matter jurisdiction. State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994). If at
any stage of the proceeding there ceases to be an actual controversy between the parties, a case
becomes moot. Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). When
the appeal presents no actual controversy, the appeal is dismissed as moot. See Fouke v. State,
529 S.W.2d 772, 773 (Tex. Crim. App. 1975) (dismissing appeal as moot because defendant
voluntarily paid fine and costs complained of in appeal); Laney v. State, 223 S.W.3d 656, 659
(Tex. App.—Tyler 2007, no pet.) (stating generally that appeals presenting no actual controversy
are dismissed as moot). Here, Appellant’s basis for appeal is that if the evidence supporting his
burglary of a habitation conviction is insufficient, this court should order reformation or remand
for resentencing in this case.    Because we held the burglary of a habitation conviction is
supported by legally sufficient evidence, Appellant presents no actual controversy in this appeal.
See Smith v. State, 848 S.W.2d 891, 893 (Tex. App.—Houston [14th Dist.] 1993, pet. ref’d).
Therefore, the appeal is moot.


                                           DISPOSITION
       Having determined that Appellant presents no actual controversy, we dismiss Appellant’s
appeal as moot.




                                                 2
                                                                JAMES T. WORTHEN
                                                                   Chief Justice


Opinion delivered April 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            APRIL 22, 2015


                                        NO. 12-14-00140-CR


                                  JEFFREY EDWARD ALLEN,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 31247)

                      THIS CAUSE came to be heard on the appellate record and briefs filed
herein; and the same being considered, it is the opinion of this court that this appeal should be
dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed as moot; and that this decision be certified to
the court below for observance.
                   James T. Worthen, Chief Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.